IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


CHARLES B. RIMMER,

                Appellant,

 v.                                                     Case No. 5D17-3718

STATE OF FLORIDA,

                Appellee.

________________________________/
Opinion filed May 11, 2018

3.801 Appeal from the Circuit
Court for Brevard County,
Robin C. Lemonidis, Judge.

Charles B. Rimmer, Orlando, pro se.

No Appearance for Appellee.

PER CURIAM.

          We affirm the trial court's order summarily denying the defendant's Motion for

Correction of Jail Credit. See Fla. R. Crim. P. 3.801. However, we remand for the trial

court to correct a scrivener's error in the judgment and sentence in case number

2015-CF-52882, inasmuch as they incorrectly award 368, instead of 378, days of jail

credit.

          AFFIRMED; REMANDED FOR CORRECTION OF SCRIVENER’S ERROR.



COHEN, C.J., PALMER and LAMBERT, JJ., concur.